Citation Nr: 1434643	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  09-30 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due the service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel







INTRODUCTION

The Veteran had active military service from January 1952 to January 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board previously granted the Veteran's claim for an increased rating for his left total knee replacement, and remanded the Veteran's claim for TDIU rating pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran originally requested a Travel Board hearing, but withdrew his request for a hearing in September 2011.  To date, the Veteran has not requested a hearing before a member of the Board (i.e., Veterans Law Judge).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's only service-connected disability is the left total knee replacement, currently rated at 60 percent disabling.

2.  The evidence of record shows that the Veteran's service-connected left total knee replacement does not preclude him from securing or following a substantially gainful occupation.



CONCLUSION OF LAW

The criteria for a TDIU rating due to the service-connected left total knee replacement are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claim. In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in March 2012, advised the Veteran with what information or evidence is necessary to substantiate his claim of entitlement to a TDIU rating as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The March 2012, VCAA letter was sent prior to the Supplemental Statement of the Case in September 2013, which denied TDIU.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  The Veteran was notified of the unavailability of Social Security Administration records in a July 2013 letter.  38 C.F.R. § 3.159.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.  

In March 2012, the Veteran was sent a VA 21-8940, an application for increased compensation based on unemployability, which asked the Veteran to include educational, employment and income history.  To date, the Veteran has not provided VA with this information.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  The Veteran's failure cooperate in this regard (i.e., in not providing the additional information and evidence in support of his TDIU claim) was noted in the September 2013 Supplemental Statement of the Case.

In August 2013, VA provided the Veteran with a knee and lower leg conditions Disability Benefits Questionnaire (DBQ) and obtained a medical opinion, which addressed the extent of the Veteran's left total knee replacement, and whether this service-connected precluded him from obtaining and maintaining all forms of substantially gainful employment.  The DBQ and opinion are adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing, and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).

Additionally, the AOJ has substantially complied with the remand instructions regarding the TDIU claim.  The March 2012 Board remand instructed that the Veteran was to be examined, and that the RO was to develop the TDIU claim as deemed warranted.  The Veteran received a duty to assist letter in March 2013, received an examination in August 2013, and was furnished a Supplemental Statement of the Case in September 2013.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria

A total disability rating for compensation purposes may be assigned when the schedular rating is less than total, when it is found that the disabled person is unable to secure or following a substantially gainful occupation as a result of a service-connected disability.  38 C.F.R. § 4.16(a); see also 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341 (2013).

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce as to the poverty threshold for one person.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  38 C.F.R. § 4.16(a).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service- connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).  In the case at hand, the Veteran is only service-connected for a left total knee replacement and has a disability rating of 60 percent disabling.  As such, the Veteran meets the minimum percentage requirement as set forth in 38 C.F.R. § 4.16(a).  The determinative issue is whether the Veteran is unemployable due to his service-connected left knee disability.

In determining whether the Veteran is entitled to a TDIU rating, consideration may be given to his level of education, special training and previous work experience, but neither his advancing age nor impairment from his nonservice-connection disabilities may be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.  In other words, according to pertinent regulation, "unemployability, in service-connected claims, associated with advancing age or intermittent disability, may not be used as basis for a total disability rating."  38 C.F.R. § 4.19.


Analysis

The record evidence reflects that the Veteran was examined by VA in December 1996.  At that time, the Veteran reported that he was a retired steel fabricator.  When the Veteran was seen in follow-up a visit for his left total knee replacement, which was performed in October 1995, he reported a history of an in-service knee cartilage surgery in 1955, and that he had his first knee replacement in 1986.  The Veteran related that his knee felt better compared to before his surgery.  Upon examination, the examiner found no swelling or deformity, and the Veteran had a well healed midline type procedure.  All ligaments were intact with no joint line pain.  The diagnosis was of limited motion.  It was noted in January 1997 rating decision that the Veteran did not experience marked interference with employment due to his left knee disability.

A June 2006 cardiology consultation note indicates that the Veteran stated that he was only able to walk one hundred yards at a time, and is forced to stop because his legs get tired and his back goes into spasms.  The Veteran was assessed with having chronic difficulty with his knee.

In March 2007, the Veteran was evaluated by a VA orthopedic Physician Assistant.  The evaluation report discloses that the Veteran did not show acute distress, and he had trouble ambulating.  The assessment was of chronic left knee pain, post left total arthroplasty.  Due to the Veteran's peripheral vascular disease, diabetes, and other medical issues, another surgery for the Veteran's left knee was not advised.  The Veteran stated he had problems with knee stability, but that he never lost control of the left knee, which made the use of a knee brace unnecessary.  According to the VA examiner, due to the Veteran's left knee and left ankle difficulties, the Veteran used a wheelchair but otherwise he ambulated without an assistive device.  The Veteran agreed that a motorized scooter was a better option than surgery.  

In April 2007, the Veteran had another VA consultation.  The Veteran was given a trial four-wheel walker with a seat, with the intention of being reassessed in three or four months.  The Veteran expressed on-going pain and that he needed assistance with cooking and shopping.  The consultation note does not indicate that the Veteran needed assistance for banking, bathing, dressing, driving, feeding, housekeeping, sex, toileting, and transferring.  The Veteran stated that he could independently walk 100 feet, though walking increased his pain.  The Veteran's cognitive status was deemed grossly intact, and showed that he was able to independently transfer.  In August 2007, the Veteran was ordered a four-wheeled rascal scooter after his trial of a wheeled walker was unsuccessful.  The Veteran showed no improvement in his ambulation distance and continued with severe pain in his legs with ambulation.  VAMC notes indicate that sitting gave the Veteran relief to his legs.

The Veteran underwent a VA joints examination in November 2007.  The Veteran reported that he had increased discomfort to his knee.  The Veteran stated that he has pain when walking fifty feet or greater, which aches.  The Veteran stated that the pain did not radiate, and that he did not experience flare-ups or incapacitating episodes.  The Veteran showed limitation of motion upon testing.  X-rays interpreted as showing status total knee arthroplasty; the prostheses appeared in good position; there was no bony abnormality and no evidence of effusion.  The diagnosis was of degenerative joint disease of the left knee with total left knee replacement in 1985 and 1994.  According to the examiner, the Veteran was capable of work as a fabricator, was incapable of lifting more than fifty pounds, and was incapable of knee bends or climbing ladders.

In August 2008 the Veteran underwent a VA joint examination.  The examiner reviewed the Veteran's left total knee replacement history, and stated that the Veteran currently suffers from an unstable knee.  The Veteran reported pain while lying in bed when turning due to his unstable joint, which woke him up at night.  The Veteran stated he has limitations standing for more than thirty minutes, and stated increased pain with weight bearing.  The Veteran stated that due to his knee he can no longer garden, but can mow his lawn with a riding mower.  The Veteran complained of pain in his knee when twisting or turning. The Veteran related that he experiences flare-ups when walking.  The Veteran was using a scooter and walker to move around.  The Veteran reported that he was retired, and that he formerly worked as a steel fabricator, owning his own business.  The medical records indicate that the Veteran is unable to now work as a steel fabricator because of his inability to do heavy physical work.  However, the records also indicate that the Veteran can take care of all of his personal needs, and that his activities of daily living were not affected.  Physical examination of the Veteran's knee revealed no pain on motion, and the Veteran was able to complete repetitive motion.  According the examiner, the Veteran had functional limitations with standing and walking.  The diagnosis was of status post knee replacement, twice, and instability of the left knee joint.

In August 2013, the Veteran was provided with a knee and lower leg conditions DBQ.  The examiner reviewed the Veteran's history and noted that the Veteran reported intermittent left knee aches, and instability.  The Veteran did not report having flare-ups to his knee.  The examiner reported that the Veteran had functional loss to his leg.  Specifically, the Veteran's left leg suffered from less movement than normal, pain of movement, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  The examiner determined that the Veteran's knee condition impacts his ability to work, and that the Veteran was unable to perform physical occupations that required climbing, crawling, lifting, knelling, and pushing or pulling movement due to the Veteran's knee.  The examiner also stated that the Veteran had no limitations with sedentary occupations due to the Veteran's left knee, explaining that a physical occupation was precluded because the Veteran could not stand greater than a few minutes; he could not ambulate without assistance due to pain and an unsteady gait; and he could not carry items greater than twenty pounds.

In a submission to VA, received in July 2008, the Veteran stated that his left knee had become increasingly worse, and that he is unable to walk very far due to his knee.  In a submission received in August 2008, the Veteran indicated that he was capable of doing yard work, noting that he must keep a lawn chair nearby.

The evidence of record does not demonstrate that the Veteran is unemployable due to his service-connected left total knee replacement.  While the Veteran has described impairment caused by this disability, the record reflects that he formerly owned his own business, and that his cognitive status remains intact.  Thus, the record cannot be read to show that the Veteran is incapable of performing, at a minimum, sedentary work comparable to the duties and responsibilities associated with owning and managing a business.  Nor does the record evidence demonstrate that the Veteran is unable to work a sedentary position, in which he could sit and that was not physically demanding.  Again, the Board emphasizes that the Veteran's left total knee replacement is the only service-connected disability that it may consider in its determination of unemployability, as the record is replete with evidence showing that the Veteran suffers from a number of non-service connected conditions, which would significantly impact his ability to work.

Despite the limitations imposed by his service-connected disability, the Veteran has shown that with his motorized scooter and walker, he maintains the ability to perform the activities of daily functioning.  The record evidence shows complaints of standing and walking, with relief sitting, but the Veteran has made no complaints about sitting for extended periods, which would substantiate the medical opinions that the Veteran is capable of sedentary employment.  The Board notes the August 2008 and August 2013 VA examination reports, which indicate that the Veteran is no longer able to perform physical occupations, such as his former job as a steel fabricator, due to the physical demands of those types of occupations.  However, while the record evidence clearly demonstrates that the Veteran's service-connected left knee disability is manifested by troubling symptomatology, the Veteran was not shown that he lacks the skill, ability or mental capacity to perform the acts required for employment in a sedentary position.  Indeed, VA has repeatedly requested that the Veteran provide information regarding any employment problems and the amount of his earned income, but the Veteran has failed to provide that information.

Thus, under the circumstances of this case, the record evidence fails to demonstrate that the Veteran's service-connected left total knee replacement would prevent him from performing some form of sedentary work that comported with his skills, abilities, and occupational experience of running and owning a private business.  Hence, the Board concludes that the evidence of record, overall, does not support a finding that the Veteran's service-connected left knee disability prevents him for securing or following a substantially gainful occupation.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Therefore, the preponderance of the evidence is against a TDIU rating.  The appeal is denied.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


